DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 20, it’s not clear wherein the specification describing the step of depositing a first firm over the patterned region of the layer with the first plasma without depositing the first film over the unpatterned region with the first plasma.  The description of Fig 4B. in the specification doesn’t describe such effect.  Paragraph 41 
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification doesn’t show how the step of “depositing a first firm over the patterned region of the layer with the first plasma without depositing the first film over the unpatterned region with the first plasma” is achieved.  Especially when the whole surface of the substrate is exposed to the deposition gases, some of the deposits would also form on the unpatterned regions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10636675 and claims 1-20 of U.S. Patent No. 10957558. Although the claims at issue are not identical, they are not they all describe the same step of providing a film over patterned region of the substrate with a first plasma and then etching the unpatterned region with the first plasma.  Unlike the claims of patents 10636675 and 10957558 do not describe a layer comprises one or more of a carbide, nitride, oxide, silicide or a boride; however, they describe a metal layer which can contain any of those materials as required by a particular semiconductor structure being manufactured.
Allowable Subject Matter
Claims 1-12 are allowed over the prior art because the prior art doesn’t describe an etching method having the steps of: generating a first plasma in a process volume of a plasma chamber, wherein a patterned device is disposed on a substrate support in the process volume, the patterned device comprising: a substrate; and a layer formed over the substrate, wherein the layer comprises one or more of a carbide, nitride, oxide, silicide, or a boride, and the layer comprising a patterned region and an unpatterned region, wherein the patterned region includes a plurality of patterned features; depositing a first film over the patterned region of the layer with the first plasma; and removing portions of the unpatterned region of the layer with the first plasma without depositing the first film over the unpatterned region. 
Claims 13-19 are allowed over the prior art because the prior art doesn’t describe an etching method having the steps of: generating a first plasma in a process volume of a plasma chamber, wherein a patterned device is disposed on a substrate support in the process volume, the patterned device comprising: a substrate; and a layer formed over the substrate, wherein the layer comprises one or more of a carbide, nitride, oxide, silicide, or a boride, the layer comprising a patterned region including changes in 
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art doesn’t describe depositing a film over the patterned region of the layer, which comprises one or more of a carbide, nitride, oxide, silicide, or a boride, the layer comprising a patterned region including changes in thickness of the layer of at least 20% and an unpatterned region without any changes in thickness greater than 10%, without depositing the first film over the unpatterned region with the first plasma.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/17/2021